In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-4208
BOBBY HARDRICK,
                                                 Plaintiff-Appellant,
                                 v.

CITY OF BOLINGBROOK, and
BOLINGBROOK POLICE OFFICERS
LIMACHER, SALERNO, et al.,
                                              Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 06 C 1334—James F. Holderman, Chief Judge.
                         ____________
     ARGUED OCTOBER 24, 2007—DECIDED APRIL 10, 2008
                          ___________


 Before FLAUM, MANION, and WILLIAMS, Circuit Judges.
   MANION, Circuit Judge. Bobby Hardrick (“Hardrick”)
filed a one-count complaint against Officers Limacher,
Salerno, Riend, and Liazuk pursuant to 42 U.S.C. § 1983
alleging unlawful arrest and unreasonable force in arrest
in violation of his rights under the Fourth and Four-
teenth Amendments and against the city of Bolingbrook,
Illinois pursuant to a state indemnification statute, 745
ILCS 10/9-102. The district court granted summary judg-
ment in favor of the defendants. We reverse and remand.
2                                            No. 06-4208

                           I.
  Because our review is based on a grant of defendants’
motion for summary judgment, we take the facts in the
light most favorable to Hardrick. Kannapien v. Quaker
Oats Co., 507 F.3d 629, 635 (7th Cir. 2007). On March 14,
2005, Bolingbrook, Illinois police officers Limacher,
Salerno, Riend, and Liazuk responded to a dispatch. The
call reported a domestic dispute in a grocery store park-
ing lot involving a black man wearing a black jacket
choking a black woman wearing a red jacket. Upon arriv-
ing at the scene, Liazuk observed a man and woman
who met the description, and Liazuk asked them to come
over and speak with him. The man was Robert (“Bobby”)
Hardrick. The woman came over to Liazuk, but Hardrick
continued to walk away. The woman stated that she and
Hardrick had a verbal argument. Liazuk radioed his
colleagues, and Limacher spotted Hardrick and stopped
him, directing him to place his hands on Limacher’s car.
Hardrick complied, and Limacher patted him down for
weapons and did not find any. Hardrick then told the
officers that the altercation with the woman had only
been verbal and not physical.
  Limacher asked Hardrick for his name, to which
Hardrick responded “Robert Carter.” Limacher ran the
name “Robert Carter” through dispatch. When nothing
came back on the name, Limacher asked Hardrick if he
had ever had an Illinois driver’s license or had been
arrested in Illinois. Hardrick responded in the negative
to both questions. At that point, Limacher went to speak
with the female while Liazuk spoke with Hardrick. The
woman told Limacher that she did have an argument
with Hardrick that was verbal and not physical. The
woman also said that while she and Hardrick were
No. 06-4208                                                   3

friends she was not sure what his name was and thought
his last name may be Hancock. Limacher next ran the
name of “Robert Hancock” through dispatch and again
received no record on file for that name.
   Limacher returned to Hardrick and began to once
again ask him for his name and if he had any identifica-
tion from any other state. Hardrick first stated that in the
past he had identification from Missouri. After a fruitless
search of Missouri records, Hardrick told Limacher that
it was possible that he had identification from Georgia.
The Georgia search was similarly unproductive. In addi-
tion to his responses about his name, Hardrick told
Limacher that he was thirty-two years old and that his
date of birth was May 24, 1974, which would have
made him thirty-one on the date in question. The total time
of the exchanges from the initial stop was seven minutes.
  Limacher, then, began to search Hardrick for identifica-
tion. At this point, Hardrick ran away. Liazuk appre-
hended Hardrick and a struggle ensued. In answers to
interrogatories, Hardrick contends that he was “peaceably
waiting to be handcuffed” and that the officers beat him,
breaking his wrist in two places.
   Hardrick was charged in a criminal complaint in an
Illinois state court with battery and resisting a peace officer.
Hardrick moved to quash his arrest, and the state court
held a hearing. Before the state court ruled on his motion
to quash, Hardrick pleaded guilty to the charge of resisting
a peace officer and the battery charge was not prosecuted.
The resisting a peace officer charge read:
    ROBERT L. HARDRICK, a male person, committed the
    offense of: RESISTING A PEACE OFFICER (Class A
    Misdemeanor) in that, said defendant knowingly
    resisted the performance of Eli Limacher, of an autho-
4                                               No. 06-4208

    rized act within his official capacity, being the arrest
    of Robert Hardrick, knowing Eli Limacher to be a
    peace officer engaged in the execution of his official
    duties, in that he fled from Eli Limacher and struggled
    while being handcuffed, in violation of Chapter 720,
    Section 5/31-1, of the Illinois Compiled Statutes, 2005.
  On March 10, 2006, Hardrick filed a one-count complaint
in federal district court against Limacher, Salerno, Riend,
and Liazuk alleging unlawful arrest and unreasonable
force in arrest in violation of his rights under the Fourth
and Fourteenth Amendments based on the officers’ con-
duct during the March 14, 2005 incident. He also sued the
city of Bolingbrook under an Illinois indemnification
statute, 745 ILCS 10/9-102. Hardrick asserted that the
officers used excessive and unreasonable force in the
course of an unlawful arrest. Specifically, Hardrick alleged:
“5. Defendants Limacher, Salerno, Riend, and Liazuk
unlawfully arrested plaintiff on March 14, 2005. 6. In the
course of making the above referenced arrest, one or more
of defendants Limacher, Salerno, Riend, and Liazuk used
excessive force and unreasonable force, causing plaintiff to
sustain personal injuries.”
   Three months after filing their answer, the defendants
filed a motion for summary judgment arguing that
Hardrick’s claim for unlawful arrest was barred by his
conviction for resisting a peace officer. The defendants
reasoned that the conviction established probable cause
for the arrest, thereby making it lawful. Citing Heck v.
Humphry, 512 U.S. 477 (1994), the defendants further
argued that his claim for excessive force was also barred
by his criminal conviction. Hardrick responded by ar-
guing that the existence of probable cause for his arrest
for resisting a peace officer did not preclude a claim that
he was unreasonably deprived of his freedom of move-
No. 06-4208                                                 5

ment prior to fleeing Limacher. As to his excessive force
claim, Hardrick asserted that his plea for resisting a
peace officer would not invalidate his excessive force
claim because “defendants used excessive force after they
apprehended [him], while he was ‘peaceably waiting to
be handcuffed.’ ” In support of his response, Hardrick
attached his answers to defendants’ interrogatories and
a transcript of a hearing before the state court in his
criminal case. In reply, defendants asserted that Hardrick’s
initial questioning took only seven minutes and thus
was a valid stop pursuant to Terry v. Ohio, 392 U.S. 1 (1968).
  The district court granted the defendants’ motion for
summary judgment. It concluded that Hardrick’s unlawful
arrest claim was barred by Heck because Hardrick had
previously pleaded guilty to resisting a peace officer
and, under Illinois law, if there is physical resistance,
the police officer has probable cause to arrest an indi-
vidual. The district court further concluded that the
officer’s stop of Hardrick prior to his fleeing was a valid
Terry stop. As for his excessive force claim, the district
court also concluded that it was barred by Heck as well.
In addition, citing Dillard v. Chicago Transit Authority,
No. 00-C-8028, 2003 WL 22136309 at *2 n.1 (N.D. Ill.,
Sept. 16, 2003), the district court stated that Hardrick’s
“own unsworn answers to defendants’ interrogatories
are inadmissible hearsay evidence that cannot be con-
sidered on summary judgment,” and thus he presented
no admissible evidence that defendants employed exces-
sive force.
  Hardrick later filed a motion pursuant to Federal Rule
of Civil Procedure 59(e) seeking clarification that his
answers to interrogatories were on par with a sworn
declaration. The district court denied Hardrick’s motion,
noting that a party’s own answers to interrogatories
6                                                No. 06-4208

propounded by the other party are inadmissable. Hardrick
now appeals the district court’s refusal to consider his
interrogatory answers and the district court’s grant of
summary judgment in favor of the defendants on his
unlawful arrest and excessive force claims.


                             II.
  We review the district court’s grant of summary judg-
ment de novo, taking the evidence in the light most
favorable to Hardrick, the non-moving party. Kannapien
v. Quaker Oats Co., 507 F.3d 629, 635 (7th Cir. 2007). Sum-
mary judgment is appropriate “if the pleadings, deposi-
tions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is
no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(c). Evidence submitted on summary
judgment “need not be admissible in form (for example,
affidavits are not normally admissible at trial), but it must
be admissible in content.” Stinnett v. Iron
Works Gym/Executive Health Spa, Inc., 301 F.3d 610, 613
(7th Cir. 2002).
  On appeal, Hardrick challenges the district court’s
conclusion that his answers to interrogatories con-
stituted “inadmissible hearsay on summary judgment.”
The district court cited Dillard v. Chicago Transit Authority,
No. 00-C-8028, 2003 WL 22136309 at *2 n.1 (N.D. Ill
Sept. 16, 2003), in support of this conclusion. The interroga-
tory answers rejected by the district court in Dillard were
“not based on personal knowledge and [were] hearsay.” Id.
Here, however, Hardrick provided information of what
transpired based on his own recollection to which he
would be able to testify at trial. Further, Hardrick’s an-
No. 06-4208                                                 7

swers did not contain any statements. That information
does not constitute hearsay. Pursuant to Rule 56(c), a
district court may consider answers to interrogatories when
reviewing a motion for summary judgment so long as the
content of those interrogatories would be admissible at
trial. Thus, the district court erred in characterizing
Hardrick’s answers as inadmissible hearsay evidence that
cannot be considered on summary judgment. Therefore, we
will consider Hardrick’s interrogatory answers as we
review the district court’s grant of the defendants’ motion
for summary judgment on Hardrick’s unlawful arrest and
excessive force claims.
  As we recently noted, “Heck v. Humphry, 512 U.S. 477
(1994), holds that the plaintiff in an action under 42 U.S.C.
§ 1983 may not pursue a claim for relief that implies
the invalidity of a criminal conviction, unless that con-
viction has been set aside by appeal, collateral review,
or pardon.” Gilbert v. Cook, 512 F.3d 899, 900 (7th Cir.
2008). This rule “is intended to prevent collateral attack on
a criminal conviction through the vehicle of a civil suit.”
McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006) (citing
Heck v. Humphrey, 512 U.S. 475, 484 (1994)). A person
convicted of resisting arrest or assaulting a police
officer, however, is not precluded from bringing a § 1983
action “for excessive force stemming from the same
confrontation,” id. (citing Van Gilder v. Baker, 435 F.3d 689,
692 (7th Cir. 2006)), so long as the § 1983 case does not
undermine the validity of the criminal conviction.
  “To properly apply Heck’s bar against certain damage
actions, a district court must analyze the relationship
between the plaintiff’s § 1983 claim and the charge on
which he was convicted.” Van Gilder, 435 F.3d at 691. Here,
Hardrick pleaded guilty to resisting or obstructing a
peace officer. Under Illinois law, “[a] person who know-
8                                                 No. 06-4208

ingly resists or obstructs the performance by one known
to the person to be a peace officer or correctional institu-
tion employee of any authorized act within his official
capacity commits a Class A misdemeanor.” 720 ILCS 5/31-
1. Resisting even an unlawful arrest of a known police
officer violates the statute. People v. Locken, 322 N.E. 2d
51, 53-54 (Ill. 1974); People v. Villareal, 604 N.E.2d 923, 926-
27 (Ill. 1992). The specific facts in the charge to which
Hardrick pleaded guilty are that “he fled from Eli Limacher
and struggled while being handcuffed . . . .” We compare
Hardrick’s two claims in this case, unlawful arrest and
excessive force, with his criminal charge.
  “An unlawful arrest occurs when a person is seized by
police without probable cause. Whether a person has
been seized is determined by considering whether a
reasonable person, innocent of any crime, would have
concluded that he was not free to leave police custody.”
A.M. v. Butler, 360 F.3d 787, 798 (7th Cir. 2004) (citing
Michigan v. Chesternut, 486 U.S. 567, 573 (1988)); see also
Jenkins v. Keating, 147 F.3d 577, 583 (7th Cir. 1998). How-
ever, “under Terry v. Ohio, police officers may conduct
a brief investigatory stop of a suspect if they have rea-
sonable suspicion based on articulable facts that a crime
is about to be or has been committed.” United States v.
Amaral-Estrada, 509 F.3d 820, 827 (7th Cir. 2007) (citing
Terry v. Ohio, 392 U.S. 1, 30 (1968)). “Courts examine the
reasonableness of a stop based on the totality of the
circumstances known to the officer at the time of the
stop.” Id.
  On appeal, Hardrick’s challenge of the district court’s
grant of summary judgment on his unlawful arrest claim,
particularly its conclusion that the officers’ stop con-
stituted a valid Terry stop, is two-fold. First, Hardrick
contends in a one-sentence argument that “[t]he district
No. 06-4208                                                     9

court erred in finding that this search for identification
was permissible under Terry v. Ohio, 392 U.S. 1 (1968).”
Because Hardrick’s argument is conclusory, we con-
clude that this challenge to the search for identification is
waived. United States v. Lanzotti, 205 F.3d 951, 957 (7th
Cir. 2000) (citing United States v. Berkowitz, 927 F.2d
1376, 1384 (7th Cir. 1991)) (“We repeatedly have made
clear that perfunctory and undeveloped arguments, and
arguments that are unsupported by pertinent authority,
are waived (even where those arguments raise constitu-
tional issues).”); Fed. R. App. P. 28(a)(4).
  Hardrick’s second part of the argument concerning the
stop is that it was improper for the district court to con-
sider defendants’ assertion in their reply brief that
their detaining him was a Terry stop lasting for an undis-
puted period of seven minutes.1 There are several reasons
why this argument fails. First, the defendants were prop-
erly responding in their reply brief to a theory of the case
that Hardrick asserted in response to defendants’ motion
for summary judgment, specifically his contention that
“nothing in this conviction [for resisting a peace officer] is


1
   Defendants contend that Hardrick waived his right to chal-
lenge the district court’s action by failing to seek leave to file
a sur-reply with the district court to challenge the Terry
stop argument. Contrary to defendants’ suggestion, there is
no requirement that a party file a sur-reply to address an
argument believed to be improperly addressed, and defendants
provide no support for this contention. Should a party be
required to seek leave to file a sur-reply in order to preserve an
argument for purposes of appeal, arguments before the dis-
trict court would proceed ad infinitum making litigation
unruly and cumbersome.
10                                                No. 06-4208

relevant to whether [he] was lawfully in custody before
he ran away.” Hardrick also contended in his statement
of facts that he “complied with Limacher’s orders,
which were intended to deprive plaintiff of his freedom
of movement.” Thus, Hardrick himself put the validity
of the stop at issue. Also, the facts upon which the dis-
trict court relied in concluding that the stop was a law-
ful Terry stop were presented in the state court hearing
transcript which Hardrick attached to his response memo-
randum filed with the district court.
  The district court did not err in concluding that the
factual scenario presented in this case satisfied the re-
quirements of Terry. The officers were responding to a
domestic disturbance and were attempting to ascertain
who was involved and what happened. Hardrick, as a
black male wearing a black jacket and walking away
from the grocery store parking lot, fit the description of
one of the individuals the dispatcher reported to be
involved in the dispute. See Hiibel v. Sixth Judicial Dist.
Court of Nevada, Humboldt County, 542 U.S. 177, 186 (2004)
(“Officers called to investigate domestic disputes need
to know whom they are dealing with in order to assess
the situation, the threat to their own safety, and
possible danger to the potential victim.”). Hardrick pro-
longed the duration of the stop by his inconsistent re-
sponses to basic queries about his identity, which Illinois
law permits an officer to demand during a temporary
stop. See 725 ILC 5/107-14. Thus, as we have previously
held, “[w]hen delay is attributable to the evasive actions
of a suspect, the police do not exceed the permissible
duration of an investigatory stop.” Cady v. Sheahan, 467
F.3d 1057, 1063 (7th Cir. 2006) (citing United States v. Sharpe,
470 U.S. 675, 687-88 (1985)). Based on the totality of the
circumstances, the officers conducted a valid Terry stop
No. 06-4208                                                      11

and did not unlawfully arrest Hardrick. Therefore, the
district court did not err in granting summary judg-
ment in favor of defendants on Hardrick’s unlawful
arrest claim.
  Regarding his excessive force claim, Hardrick asserts
that it would not imply the invalidity of his guilty plea
because he is claiming that defendants exerted excessive
force after he was apprehended, specifically “while he
was ‘peaceably waiting to be handcuffed,’ and after he
had been handcuffed.” He specifically asserted in his
complaint that “[i]n the course of making the above re-
ferred arrest, [the officers] used excessive and unreasonable
force, causing plaintiff to sustain personal injuries.”
Hardrick further alleged in his answers to defendants’
interrogatories that Limacher broke his wrists while
handcuffing him, sprayed mace in his eyes, and, along
with the other officers, beat him. These allegations do not
present a collateral attack to Hardrick’s conviction, but
rather assert an argument that Hardrick “suffered unnec-
essary injuries because [the officer’s] response to his
resistence . . . was not, under the law governing exces-
sive use of force, objectively reasonable.” Van Gilder,
435 F.3d at 692 (“Were we to uphold the application of
Heck in this case, it would imply that once a person resists
law enforcement, he has invited the police to inflict any
reaction or retribution they choose, while forfeiting
the right to sue for damages.”). Accordingly, Hardrick’s
§ 1983 action is not precluded under Heck.2


2
  Defendants make much of the fact that Hardrick did not assert
a claim of self-defense before the state trial court. In particular,
defendants note that under Illinois law, when it otherwise
                                                     (continued...)
12                                                   No. 06-4208

  Relying upon Okoro v. Callaghan, 324 F.3d 488 (7th Cir.
2003), defendants argue that Hardrick’s alleged exces-
sive force is intertwined with his state court conviction
which included that he “struggled while being hand-
cuffed,” and is, thus, Heck-barred. While straddling a fine
line, Hardrick has not alleged a factual scenario in his
§ 1983 action that has crossed over to a situation like
the one in Okoro. In Okoro, we concluded the plaintiff’s
§ 1983 claim was barred by Heck because he asserted
facts that were necessarily contrary to his criminal con-
viction. “Despite being convicted of selling drugs to an
undercover officer, Okoro maintained that he had been
trying to sell, not drugs, but jewels, which the police stole.”
Gilbert, 512 F.3d at 900. Unlike Okoro, Hardrick’s claim
in his interrogatory responses that he was “peaceably
waiting to be handcuffed” does not preclude or contra-



2
   (...continued)
would be a violation of law to resist an arrest by a police
officer, even an unlawful one, an individual has the right of self-
defense when an officer is using excessive force. See 720 ILCS
5/7-1 and People v. Williams, 640 N.E.2d 981, 985-86 (Ill. App. Ct.
1994). Hardrick violated the statute of resisting a peace
officer when he fled from Limacher, and he does not assert
that the defendants employed excessive force at the time he
fled, regardless of the fact that he also struggled while being
handcuffed. In other words, even if he was entitled to assert
a claim of self-defense while being handcuffed, Hardrick
could not have raised a claim of self-defense for first fleeing
Limacher, which also served as a basis for his conviction of
resisting a peace officer. Therefore, a claim of self-defense
would not have succeeded before the state court, and his fail-
ure to raise that defense does not impair his present excessive
force claim.
No. 06-4208                                                 13

vene the fact that he “struggled while being handcuffed,”
as set forth in the criminal complaint charge to which he
pleaded guilty. The fact that Hardrick “struggled while
being handcuffed” at one point in time does not preclude
the possibility that at another point in time, Hardrick
was “peaceably waiting to be handcuffed.” Whether a fact-
finder would find this scenario plausible is not for us to
conclude, but in terms of Heck, it is not one that “ ’necessar-
ily’ implies the invalidity of the conviction,” and does
not bar Hardrick’s excessive force claim. Id.


                             III.
  Because Hardrick’s answers to defendants’ interrogato-
ries were not inadmissible hearsay, they should have
been considered by the district court in support of
Hardrick’s response to defendants’ motion for sum-
mary judgment. The district court properly granted
defendants’ motion for summary judgment on Hardrick’s
unlawful arrest claim, but erred in granting defendants’
motion on Hardrick’s excessive force claim because it
was not Heck-barred. Therefore, we AFFIRM, in part,
REVERSE, in part, and REMAND, in part.




                    USCA-02-C-0072—4-10-08